UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6483


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DARYL F. LOCUST, a/k/a Derek Locust, a/k/a 8, a/k/a Daryl Frank Locusts,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Senior District Judge. (4:06-cr-00040-RBS-TEM-
1)


Submitted: August 25, 2020                                        Decided: August 28, 2020


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Daryl F. Locust, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl F. Locust appeals the district court’s orders denying his motion seeking relief

under the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, and his motion for

reconsideration. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. United States v. Locust, No. 4:06-cr-

00040-RBS-TEM-1 (E.D. Va. Jan. 13, 2020; Mar. 13, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2